Case 1:19-cr-00742-AKH Documen t52 Filed 09/21/20 Page 1 of 2

U.S. Department of Justice
ee United States Attorney
Southern District of New York

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

September 18, 2020

Hon. Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Chealique Curry, 19 Cr. 742 (AKH)

Dear Judge Hellerstein:

The parties have requested an adjournment of the conference in the above-captioned
case until September 30, 2020, in order to allow the parties to discuss a resolution of the case
without the need for trial and in the expectation that the defendant may plead guilty at the
September 30, 2020 appearance. The Government writes to respectfully request that the
appearance on September 30, 2020, occur in person or, in the alternative, that the Court grant a
further 45-day adjournment.

Pursuant to the CARES Act, felony pleas may be held by video conference or
teleconference when the district judge “in a particular case finds for specific reasons that the plea
.. . In that case cannot be further delayed without serious harm to the interests of justice.” See
CARES Act § 15002(b), Pub. L. No. 116-135 (2020). It appears to the Government that the plea

in this case does not meet that standard. Were the defendant to plead guilty to the single count of
the Indictment, the Government currently calculates his Guidelines range as 51 to 63 months. In
contrast, the defendant has been in custody for approximately 14 months. It therefore appears that
the defendant would not be prejudiced by an additional 45-day adjournment, which may permit
the plea to occur in open court. Nor does this case involve any victims who would be prejudiced

by a delay in a plea and eventual sentencing.

The defendant objects to this request and seeks to conduct any plea proceeding on
September 30, 2020 by videoconference. Defense counsel has informed the Government that in
the defendant’s view a basis for proceeding by video exists under the CARES Act because the
defendant is likely to request a sentence of time served at any eventual sentencing.

MA orf ue LO aa fiurned with Octo 7, 2020 Qt MGm.

The vera nL (LY ; 15 Olerredd, DATS ‘aa butted

+0 0 JUSIGLD The Cade ee Avian ) AMCMMAG,

DY plezo OnUlt Jett s9teigs, ~The’ 1§
comes 1 O ae 7 a hbions “9 — beottly

: we Bik YC Su ff-

 
 
 
Case 1:19-cr-00742-AKH Documen t52 Filed 09/21/20 Page 2 of 2

Page 2

Thank you for your consideration of this matter.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

by: /s/
Andrew A. Rohrbach
Assistant United States Attorney
(212) 637-2345
